U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-14209 FIRSTBANK CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2633910 (State of Incorporation) (I.R.S. Employer Identification No.) 311 Woodworth Avenue Alma, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (989) 463-3131 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Common stock outstanding at July 31, 2013: _ shares. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements (UNAUDITED) Page 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk Page 29 Item 4. Controls and Procedures Page 30 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Page 30 Item 5. Other Information Page 30 Item 6. Exhibits Page 30 SIGNATURES Page 31 2 FIRSTBANK CORPORATION CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2012 (Dollars in thousands except share data) UNAUDITED June 30, December 31, 2013 Assets: Cash and due from banks $ $ Short term investments Total cash and cash equivalents FDIC insured bank time certificates of deposit Trading account securities 12 6 Securities available for sale Federal Home Loan Bank stock Loans held for sale Loans Allowance for loan losses ) ) Premises and equipment, net Goodwill Core deposit and other intangibles Other real estate owned Accrued interest receivable and other assets Total Assets $ $ Liabilities and Shareholders’ Equity: Liabilities: Deposits: Non-interest bearing accounts $ $ Interest bearing accounts: Demand Savings Time Total Deposits Securities sold under agreements to repurchase and overnight borrowings Federal Home Loan Bank advances and other borrowing Subordinated debentures Accrued interest and other liabilities Total Liabilities Shareholders’ Equity: Preferred stock; no par value, 300,000 shares authorized, 0 issued and outstanding (17,000 at December 31, 2012) 0 Common stock; 20,000,000 shares authorized, 8,070,268 shares issued and outstanding (8,001,903 at December 31, 2012) Retained earnings Accumulated other comprehensive income Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See notes to consolidated financial statements. 3 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME JUNE 30, 2 (Dollars in thousands except per share data) UNAUDITED Three Months Ended June 30, Interest income: Interest and fees on loans $ $ Securities: Taxable Exempt from federal income tax Short term investments 55 54 Total interest income Interest expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization ) 15 Gain on trading account securities 6 5 Gain on available for sale securities 2 27 Other Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total non-interest expense Income before federal income taxes Federal income taxes Net Income $ $ Preferred stock dividends and accretion of discount on preferred stock Net income available to common shareholders $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Dividends per share $ $ See notes to consolidated financial statements. 4 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME JUNE 30, 2 (Dollars in thousands except per share data) UNAUDITED Six Months Ended June 30, Interest income: Interest and fees on loans $ $ Securities: Taxable Exempt from federal income tax Short term investments Total interest income Interest expense: Deposits FHLB advances and other borrowing Subordinated Debt Total Interest Expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges on deposit accounts Gain on sale of mortgage loans Mortgage servicing, net of amortization ) ) Gain on trading account securities 6 6 Gain on available for sale securities 52 40 Other Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy and equipment FDIC insurance premium Amortization of intangibles Outside professional services Advertising and promotions Other real estate owned costs Other Total non-interest expense Income before federal income taxes Federal income taxes Net Income $ $ Preferred stock dividends and accretion of discount on preferred stock Net income available to common shareholders $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Dividends per share $ $ See notes to consolidated financial statements. 5 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME JUNE 30, 2 (Dollars in thousands) UNAUDITED Three Months Ended June 30, Net income $ $ Other comprehensive income/(loss): Unrealized holding gains/(losses) arising during the period ) Less: reclassification adjustment for gains included in net income (2 ) ) Other comprehensive income/(loss) before taxes ) Income tax benefit/(expense) related to items in other comprehensive income ) Other comprehensive income/(loss) net of income tax effect from reclassification of $1 and $9 in 2013 and 2012, respectively ) Comprehensive income $ $ Six Months Ended June 30, Net income $ $ Other comprehensive income/(loss): Unrealized holding gains/(losses) arising during the period ) Less: reclassification adjustment for gains included in net income ) ) Other comprehensive income/(loss) before taxes ) Income tax benefit/(expense) related to items in other comprehensive income ) Other comprehensive income/(loss) net of income tax effect from reclassification of $18 and $14 in 2013 and 2012, respectively ) Comprehensive income $ $ See notes to consolidated financial statements. 6 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY FOR PERIODS ENDED JUNE 30, 2, 2012 ( Dollars in thousands except share data) Common Stock Preferred Stock Retained Earnings Accumulated Other Comprehensive Income Total Balances at January 1, 2012 $ $ $ 3,955 $ $ Net income for 2012 Cash dividends on common stock - $0.29 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 22 ) ) Redemption of 16,000 shares of preferred stock ) ) Amortization of stock warrants ) 15 0 Repurchase of stock warrants ) ) Issuance of 46,512 shares of common stock through the dividend reinvestment plan Issuance of 21,925 shares of common stock from supplemental shareholder investments Issuance of 40,980 shares of common stock Stock option and restricted stock expense 96 96 Net change in unrealized gain/(loss) on securities available for sale, net of tax of $366 Balances at December 31, 2012 $ $ 16,908 $ $ 3,608 $ 147,058 Year to date net income June 30, 2013 Cash dividends on common stock - $0.12 per share ) ) Accrued dividends on preferred stock and accretion of discount on preferred stock 92 ) ) Redemption of 17,000 shares of preferred stock ) ) Issuance of 13,542 shares of common stock through the dividend reinvestment plan Issuance of 7,863 shares of common stock from supplemental shareholder investments Issuance of 46,960 shares of common stock Stock option and restricted stock expense 47 47 Net change in unrealized gain/(loss) on securities available for sale, net of tax of $(1,655) ) ) Balances at June 30, 2013 $ $ 0 $ $ $ See notes to consolidated financial statements. 7 FIRSTBANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE SIX MONTHS ENDED JUNE 30, 2 (In thousands of dollars) UNAUDITED Six months ended June 30, Operating Activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation of premises and equipment Net amortization of security premiums/discounts Gain on trading account securities (6 ) (6 ) Gain on available for sale securities transactions ) ) Amortization of intangibles Stock option and restricted stock expense 47 45 Gain on sale of mortgage loans ) ) Proceeds from sales of mortgage loans Loans originated for sale ) ) Deferred federal income tax (benefit) ) ) Decrease in accrued interest receivable and other assets Increase/(decrease) in accrued interest payable and other liabilities ) Net cash provided from operating activities Investing Activities: Proceeds from sale of securities available for sale Proceeds from maturities of CD’s Proceeds from maturities and calls of securities available for sale Purchases of securities available for sale ) ) Proceeds from sale of premises and equipment 40 4 Net increase in portfolio loans ) ) Proceeds from sale of other real estate owned Net purchases of premises and equipment ) ) Net cash provided/(used) in investing activities ) Financing Activities: Net decrease in deposits ) ) Increase/(decrease) in securities sold under agreements to repurchase and overnight borrowings ) Proceeds from other borrowings 0 Repayment of Federal Home Loan Bank advances ) ) Repurchase of preferred stock ) ) Proceeds from Federal Home Loan Bank advances 0 Cash proceeds from issuance of common stock, net Cash dividends on preferred stock ) ) Cash dividends on common stock ) ) Net cash used by financing activities ) ) Increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Disclosure: Interest Paid $ Income Taxes Paid $ Non cash transfers of loans to Other Real Estate Owned $ See notes to consolidated financial statements. 8 FIRSTBANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2013 UNAUDITED NOTE 1- FINANCIAL STATEMENTS The accompanying unaudited financial information presented is for Firstbank Corporation (“Corporation”) and its wholly owned subsidiaries: Firstbank and its 46% ownership in 1 st Investors Title, LLC, Keystone Community Bank, collectively the “Banks”, FBMI Risk Management Services, Inc., a company that provides insurance coverage to only affiliates of Firstbank Corporation, and Austin Mortgage Company, a company that holds certain performing and non-performing residential mortgage loans originated prior to the acquisition of ICNB Financial Corporation, and beginning in the second quarter of 2009 certain non-performing loans transferred from affiliate banks. All of the subsidiaries listed above are fully owned except 1 st Investors Title, LLC, in which we have a 46% minority interest. The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June 30, 2013, are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. The balance sheet at December 31, 2012, has been derived from the audited financial statements at that date. For further information, refer to the consolidated financial statements and footnotes thereto included in the Corporation’s annual report on Form 10-K for the year ended December 31, 2012. NOTE 2 - SECURITIES The following table presents information about our investment portfolio, showing the gross unrealized gains and losses within each segment of the portfolio. Unrealized gains and losses are included in other comprehensive income. Unrealized losses have been analyzed and determined to be temporary in nature. The unrealized losses are related to changes in the interest rate environment compared with rates at the time the securities were purchased. (In thousands of dollars) Amortized Cost Unrealized Gains Unrealized Losses Carrying Value June 30, 2013 Securities available for sale U.S. governmental agency $ 97,898 $ 597 $ ) $ 98,150 States and political subdivisions ) Mortgage backed securities ) Collateralized mortgage obligations ) Equity and other securities 0 Total securities available for sale $ $ $ ) $ December 31, 2012 Securities available for sale U.S. governmental agency $ $ $ ) $ States and political subdivisions ) Mortgage backed securities (2 ) Collateralized mortgage obligations ) Equity and other securities 62 0 Total securities available for sale $ $ $ ) $ 9 Securities with unrealized losses at June 30, 2013 and December 31, 2012 not recognized in income are as follows: (In thousands of dollars) Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss June 30, 2013 U.S. governmental agency $ $ ) $ 0 $ 0 $ $ ) States and political subdivisions ) ) ) Mortgage backed securities ) 0 0 ) Collateralized mortgage obligations ) (2 ) ) Total temporarily impaired $ $ ) $ $ ) $ $ ) December 31, 2012 U.S. governmental agencies $ 10,135 $ ) $ 0 $ 0 $ 10,135 $ ) States and political subdivisions ) (2 ) ) Mortgage backed securities 0 0 (2 ) (2 ) Collateralized mortgage obligations ) (3 ) ) Total temporarily impaired $ $ ) $ $ (7 ) $ $ ) Unrealized losses on securities shown in the previous tables have not been recognized into income because management has the intent and ability to hold these securities for the foreseeable future. The decline in market value reflected above was due to changes in longer term interest rates for debt securities, following comments made by the chairman of the federal reserve. The value of a security moves inversely to interest rates, so as rates rose, the unrealized gain or loss in the portfolio was negatively affected. Changes in rates are typical and do not impact earnings of the company so long as investments are held to their maturity. Where unrealized losses exist, management has reviewed the issuers’ bond ratings, noting they remain of high credit quality. Trading account securities are marked to market with the change in value reported on the income statement. Gains and losses on available for sale securities are recognized if the security is either deemed to be other than temporarily impaired, or the security is sold. The following table shows gross gains and losses on investment securities for the three months ended June 30 of 2013 and 2012. As of June 30, (In thousands of dollars) Trading Account Securities Gains/Losses $ 6 $ 6 Available for Sale Securities Gross realized gains 79 40 Gross realized losses 27 0 Net realized gains $ 52 $ 40 The carrying value of securities at June 30, 2013, by stated maturity, is shown below. Actual maturities may differ from stated maturities because issuers may have the right to call or prepay obligations with or without call or prepayment penalties. (In thousands of dollars) Carrying Value Due in one year or less $ 54,876 Due after one year through five years Due after five years through ten years Due after ten years Total debt securities Equity securities Total securities $ At June 30, 2013 and 2012, securities with carrying values approximating $45,835,000 and $45,746,000, respectively, were pledged to secure public trust deposits, securities sold under agreements to repurchase, and for such other purposes as required or permitted by law. Federal Home Loan Bank stock is carried at cost, which approximates fair value. 10 NOTE 3 - LOANS The following information provides a description of how loan grades are determined for our Commercial and Industrial and Commercial Real Estate segments. In general, for Commercial and Industrial and Commercial Real Estate segments, the probability of loss increases with each rate change from the Grade 1 Excellent down through the Grade 9 Doubtful Nonaccrual classes. For Consumer and Residential Mortgage segments, the probability of loss increases as loans move down from current to greater than 60 days past due, nonaccrual. Grade 1 Excellent – Characteristics of loans in this category include: the loan is generally secured by cash or readily marketable securities; the borrower provides annual audited financials with interim financials reviewed quarterly; the loan has no delinquencies over ten days in the past year; the company’s management is considered to have a high degree of integrity; management of the company has over 15 years of experience; lines of credit have not and are not expected to be utilized; financial statements demonstrate consistently strong profits; and the company has little competition and excellent growth prospects. Grade 2 Quality – Characteristics of loans in this category include: high net worth borrowers with excellent cash flow and a high degree of liquidity; the borrower generally has annual audited financial statements; there has been one or fewer delinquencies over ten days in the past year; the company’s management is considered to have a high degree of integrity; the company’s management has over ten years of experience; lines of credit have had nominal use over the preceding 12 months; financial statements demonstrate consistent profitability; and the company is in an excellent competitive position. Grade 3 Good – Loans in this category are very strong, but may lack some of the net worth and/or cash flow characteristics of the previous rating. Characteristics of loans in this category include: annual reviewed financial statements and compiled quarterly financial statements; there has only been one or fewer delinquencies over 15 days in the past year; the company’s management has solid integrity; the company’s management is capable and has over five years of experience; lines of credit have regular usage with no balance in the last 60 days; financial statements demonstrate consistent but nominal profits; and the company has good a solid market share. Grade 4 Acceptable – Characteristics of loans in this category include: annual compiled financial statements with quarterly information available or CPA prepared tax returns; there are only two or fewer delinquencies over 15 days of which only one is over 30 days in the past year; the company’s management has average business experience of over three years; lines of credit have regular use but have no current balance or a significant reduction in balance in the last 30 days; the company has been profitable in two of the preceding three years; and the company is competitive in its market and is maintaining its market share. Loans graded as one through four are considered as Pass loans and are shown as one class of loans in our credit quality table. Grade 5 Watch – This rating is used for loans which have shown some sign of weakness, but have not degraded to the point of requiring an impairment review. Characteristics of loans in this rating include: annual management prepared financial statements; delinquencies not exceeding three times over 30 days or one time over 60 days in the past year; weakening financial statements but profitable in two of the last three years; and a declining market share in a competitive market. These loans merit monitoring by management to assure that if circumstances deteriorate further actions are taken to protect the bank’s position. Grade 6 Special Mention – This rating is used for loans which are included on a watch list and have degraded to a point where additional supervision is required; however, the bank remains confident in the full collection of all principal and interest. These loans are reviewed for impairment on a quarterly basis. Characteristics of loans in this rating may include: repeat delinquency; longer term negative trends in financial results; continuing deterioration of cash flows; concerns regarding the liquidity of guarantors; and other negative business trends. Grade 7 Substandard – This rating is for loans for which a lender is actively working with the borrower to resolve issues and the full repayment of the loan is questionable. The loan is inadequately protected by current sound worth of the borrower, paying capacity of the guarantor, or pledged collateral. Loans in this grade have well defined weaknesses that jeopardize the full collectability of the loan and a distinct possibility of loss exists. These loans are reviewed for potential impairment on a quarterly basis. Characteristics of loans in this rating may include: persistent delinquency; poor financial results of the business; negative cash flow; and the ability of guarantor(s) to provide support for the loan is questionable. 11 Grade 8 Impaired Nonaccrual – This rating is for loans which are considered impaired and classified as nonaccrual. Loans in this grade have all the weaknesses of those classified as substandard grade 7 above, with the added characteristic that, based upon currently known facts, the weaknesses make collection of all principal and interest due according to contractual terms unlikely. These loans are reviewed for impairment on a quarterly basis. Loans in this grade may be assigned an allocated reserve in the loan loss allowance analysis if a determination is made that the future cash flows or the value of the collateral do not support the current carrying value of the loan. Grade 9 Doubtful Nonaccrual – This rating is for loans which are considered impaired and are classified as nonaccrual. Loans in this grade have all the weaknesses of those classified as impaired nonaccrual grade 8 above, with the added characteristic that the weaknesses make full collection through payment or liquidation of the collateral, based on currently known facts, highly questionable or improbable. These loans are reviewed for impairment on a quarterly basis. Loans in this grade may be assigned an allocated reserve in the loan loss allowance analysis if a determination is made that the future cash flows or the value of the collateral do not support the current carrying value of the loan. Restructured Loans Impaired Restructured and Accruing – Loans where the borrower is experiencing financial difficulty and the bank has granted a concession to the borrower. A concession may be: a reduction in the contractual interest rate below current market rates for loans of similar quality, a lengthening of the accrual time frame beyond normal market terms, a forgiveness of a portion of the outstanding principal, or acceptance of collateral in lieu of payment for a portion of the loan balance. If the loan is in accrual status at the time of the restructuring, the borrower has the ability to make the payments under the restructured terms, and the restructuring does not forgive principal, the loan remains on an accrual status under the new terms. However, if there is a forgiveness of debt or partial charge off, the loan will generally be graded as impaired nonaccrual (Grade 8) with any accrued interest reversed against interest income. If a loan is in nonaccrual status at the time of a restructuring, it will remain in nonaccrual status (Grade 8) at the time of restructuring. All non-accruing restructured loans remain in nonaccrual status until the borrower has demonstrated the ability to make the payments under the restructured terms by making a minimum of six months of payments. If the borrower makes the six months of payments without becoming past due 30 days or more, the loan may be returned to accrual status. The determination of the need for an allowance for loan loss adjustment is based on a factor relating to historical losses multiplied by the balance of the loan for residential mortgages, or a collateral impairment review for commercial loans, and a net present value adjustment relating to a change in interest rate and other terms, if applicable. Impaired Restructured and Accruing loans are graded seven or better based on the above definitions. If a restructured loan is graded as eight or nine, it is reported as Impaired Nonaccrual or Doubtful Nonaccrual, respectively. For commercial loans graded eight and nine and consumer and residential mortgage loans reported in nonaccrual, interest income is generally not recognized until the loan improves and is returned to accrual status. In some cases, if the loan is well secured and the borrower’s ability to support the loan payments has improved, such as in the case of a restructured nonaccrual loan, interest income may be recognized on a cash basis while the loan is in nonaccrual status. For consumer and residential mortgage loan segments, loans are classified by risk based on current delinquency and nonaccrual status. These segments of loans will contain a separate class for restructured loans, if they exist. 12 The following credit quality indicators provide a system for distribution of our loan portfolio in a manner consistent with the previously described loan grading system and for use in the determination of our loan loss allowance. This presentation differs somewhat by loan category from classification of loans presented elsewhere in our regulatory reports and within this report. These variations primarily relate to how real estate loans are analyzed internally to determine the adequacy of the loan loss allowance, versus how we are required to report real estate loans for regulatory purposes. Credit Quality Indicators: Loans at period end were as follows: (In thousands of dollars) June 30, December 31, Commercial and Industrial Pass loans $ $ 133,678 Watch loans Special mention loans Substandard loans Impaired restructured and accruing loans Impaired nonaccrual loans Doubtful nonaccrual loans 0 0 Total Commercial and Industrial Commercial Real Estate Pass loans $ $ 373,577 Watch loans Special mention loans Substandard loans Impaired restructured and accruing loans Impaired nonaccrual loans Doubtful nonaccrual loans 0 25 Total Commercial Real Estate First lien residential mortgage loans Performing loans $ $ 202,357 Loans > 60 days past due Impaired restructured and accruing loans Nonaccrual loans Total First lien residential mortgage loans Junior lien residential mortgage loans Performing loans $ $ 58,089 Loans > 60 days past due 19 96 Impaired restructured and accruing loans Nonaccrual loans Total Junior lien residential mortgage loans Consumer Loans Performing loans $ $ Loans > 60 days past due 14 39 Impaired restructured and accruing loans Nonaccrual loans 50 Total Consumer Loans Deferred Fees and Costs Total Loans $ $ 13 Allowance for Loan Losses The allowance for loan losses is determined based on management’s estimate of probable losses incurred within the loan portfolio as of the balance sheet date. We determine the amount of the allowance for loan losses based on periodic evaluation of the loan portfolios and other relevant factors. This evaluation is inherently subjective and requires material estimates, which are subject to change. Factors that are considered in the evaluation of individual, and pools of loans, include: historical loss experience; likelihood of default; liquidation value of a loan’s underlying collateral; timing and amounts of expected future cash flows; and our exposure to loss in the event of default. We further estimate the impact of qualitative factors that may cause future losses to differ from historical experience. Such factors include: changes in credit quality, macro economic impacts on our customers, and changes in underwriting standards. Our historical loss experience is determined based on actual losses incurred over the previous twelve quarters. We utilize a method of averaging these losses whereby we place a heavier emphasis on more recent experience. Our model provides a 50% weighting on the most recent four quarters, 30% weighting on the middle four quarters, and 20% weighting on the oldest four quarters. The loan portfolio is segmented into five loan types: commercial and industrial loans; commercial real estate loans; consumer loans; residential mortgages – first liens; and residential mortgage – junior liens. These segments are further grouped by credit quality classifications. The segments comprising commercial and industrial loans and commercial real estate loans are classified based on the loan grading system described above. We group loans rated as one through four together into one class of Pass loans. Commercial and industrial and commercial real estate loans graded as Pass and Watch are assigned a unique pooled loss rate based on historical losses incurred over the prior three years as described above. We adjust the calculated historical loss rate up or down based on current developments, that in management’s judgment are not reflected in the historical losses of the company. The current outstanding balance for each of these classes of loans is then multiplied by the adjusted historical loss rate to determine the amount of allowance for loan losses to reserve on that pool of loans. Loans graded special mention use a shorter 12 month loss history to determine the loss rate. Losses over the preceding 12 month period are divided by the average balance outstanding of substandard and impaired loans to determine a historical loss rate. That calculated historical loss rate is multiplied by a probability factor to determine a loss rate to be applied to this class of loans. The probability factor is determined from an analysis of the migration of special mention loans to more severe risk classes over the preceding 12 month period. Loans graded as substandard use the shorter 12 month loss history to determine the loss rate. Losses over the preceding 12 month period are divided by the average balance outstanding of substandard and impaired loans to determine a historical loss rate. The calculated historical loss rate, without adjustment for migration, is then multiplied times the outstanding balance of substandard loans to determine the amount of allowance for loan losses to provide for this class of loans. Loans graded as impaired nonaccrual, doubtful nonaccrual, and impaired restructured and accruing are individually analyzed for loan losses. An allocated reserve is established within the allowance for loan losses for the difference between the carrying value of the loan and its determined collectable value. To determine the collectable value of the loan, the present value of expected cash flows, the collateral value, or some combination of the two is used. The allocated reserve is established as the difference between the carrying value of the loan and the collectable value. For consumer and residential mortgage loan segments, loans that are current, or less than 60 days past due are assigned a unique historical loss rate as described above for commercial Pass and Watch loans. For loans that are more than 60 days past due including nonaccrual loans, a loss rate is determined based on charge offs within the last 12 months, divided by the sum of the average balance of loans 60 days or more past due and nonaccrual loans. These loss rates are multiplied by the outstanding balances in each unique loan segment at the end of the reporting period to determine the amount of allowance for loan loss. For restructured loans where the bank has granted a rate concession, an additional amount is added to the loan loss reserve that represents the difference in the present value of the cash flows between the original terms and the new terms of the modified loan, using the original interest rate of the loan as a discount rate. Any change in the present value of the loan due to passage of time is reflected as an adjustment to provision for loan loss expense. After each of the steps outlined above is completed, the results are aggregated and compared with the existing balance of the allowance for loan losses. If the aggregation is greater than the balance, the allowance for loan losses is increased through a charge to earnings on the provision for loan losses line. If the resulting aggregation is below the current balance of the allowance for loan losses, management will determine, based upon the number, potential impact, and uncertainty of the estimates contained within the process whether the unallocated reserve is excessive. If in management’s judgment the unallocated reserve exceeds a level deemed prudent given the inherent uncertainty of these issues, a reversal of the provision for loan losses may be recorded. 14 Allowance for credit losses for the three months ended June 30 were: (In thousands of dollars) Three months ending June 30, 2013 Commercial and Industrial Commercial Real Estate First Lien Residential Mortgages Junior Lien Residential Mortgages Consumer Loans Unallocated Total Allowance for Credit Losses: Beginning balance $ Provision for loan losses 4 ) ) ) Loans charged off ) 0 ) Recoveries 35 26 29 0 0 Ending balance $ Three months ending June 30, 2012 Allowance for Credit Losses: Beginning balance $ 2,369 $ 11,767 $ 5,563 $ 532 $ 945 $ 44 $ 21,220 Provision for loan losses ) Loans charged off ) 0 ) Recoveries 15 36 71 0 0 Ending balance $ Six months ending June 30, 2013 Commercial and Industrial Commercial Real Estate First Lien Residential Mortgages Junior Lien Residential Mortgages Consumer Loans Unallocated Total Allowance for Credit Losses: Beginning balance $ Provision for loan losses 78 ) ) Loans charged off ) 0 ) Recoveries 53 87 60 0 0 Ending balance $ Six months ending June 30, 2012 Allowance for Credit Losses: Beginning balance $ Provision for loan losses 98 Loans charged off ) 0 ) Recoveries 25 84 0 0 Ending balance $ 15 Unpaid principal balance in financing receivables at period end were: (In thousands of dollars) June 30, 2013 Commercial and Industrial Commercial Real Estate First Lien Residential Mortgages Junior Lien Residential Mortgages Consumer Loans Unallocated Total Allowance for Credit Losses: Ending balance: individually evaluated for impairment $ 40 $ 0 $ Ending balance: collectively evaluated for impairment $ Financing Receivables: Ending balance $ 0 $ Ending balance: individually evaluated for impairment $ 0 $ Ending balance: collectively evaluated for impairment $ 0 $ June 30, 2012 Allowance for Credit Losses: Ending balance: individually evaluated for impairment $ 86 $ $ 0 $ Ending balance: collectively evaluated for impairment $ Financing Receivables: Ending balance $ 0 $ Ending balance: individually evaluated for impairment $ 0 $ Ending balance: collectively evaluated for impairment $ 0 $ Age Analysis of Past Due Loans: (In thousands of dollars) At June 30, 2013 30-59 Days Past Due 60-89 D ays Past Due 90 Days or More Past Due Total Past Due Nonaccrual loans Current Total Financing Receivables Recorded Investment > 90 days and accruing Commercial and Industrial $ $ 47 $ 0 $ $ $ 154,790 $ $ 0 Commercial Real Estate 0 0 Residential Mortgages First Liens 18 18 Residential Mortgages Junior Liens 19 0 0 Consumer 344 14 0 50 0 Deferred Fees and Costs 0 0 0 0 0 269 0 Total $ $ $ 18 $ 18 At December 31, 2012 Commercial and Industrial $ $ 140 $ 0 $ 0 Commercial Real Estate 0 0 Residential Mortgages First Liens 37 37 Residential Mortgages Junior Liens 96 0 0 Consumer 39 0 0 Deferred Fees and Costs 0 0 0 0 0 205 0 Total $ $ $ 37 $ $ 15,668 $ $ $ 37 16 Impaired loans were as follows: (In thousands of dollars) June 30, 2013 Recorded I nvestment Unpaid Principal Balance Related Allowance Period end loans with no allocated allowance for loan losses Commercial and Industrial $ $ 0 Commercial Real Estate 0 Residential Mortgages First Liens 0 0 0 Residential Mortgages Junior Liens 0 0 0 Consumer 0 0 0 Total $ $ $ 0 Period end loans with allocated allowance for loan losses Commercial and Industrial $ $ 1,162 $ Commercial Real Estate Residential Mortgages First Liens Residential Mortgages Junior Liens Consumer 40 Total $ $ $ Total Commercial and Industrial $ $ $ Commercial Real Estate Residential Mortgages First Liens Residential Mortgages Junior Liens Consumer 40 Total $ $ $ December 31, 2012 Period end loans with no allocated allowance for loan losses Commercial and Industrial $ $ 0 Commercial Real Estate 0 Residential Mortgages First Liens 0 0 0 Residential Mortgages Junior Liens 0 0 0 Consumer 0 0 0 Total $ $ $ 0 Period end loans with allocated allowance for loan losses Commercial and Industrial $ $ $ Commercial Real Estate Residential Mortgages First Liens Residential Mortgages Junior Liens 90 Consumer Total $ $ $ Total Commercial and Industrial $ $ $ Commercial Real Estate Residential Mortgages First Liens Residential Mortgages Junior Liens 90 Consumer Total $ $ $ Note: Recorded investment includes principal outstanding plus deferred fee and accrued interest, net of related allowance for loan losses. 17 Average recorded investment and income recognized on impaired loans were as follows: Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized (In thousands of dollars) Three months ended June 30, 2013 Three months ended June 30, 2012 Period end loans with no allocated allowance for loan losses Commercial and Industrial $ $ 79 $ $ 0 Commercial Real Estate 11 Residential Mortgages First Liens 0 0 0 0 Residential Mortgages Junior Liens 0 0 0 0 Consumer 0 0 0 0 Total $ 11 Period end loans with allocated allowance for loan losses Commercial and Industrial $ $ 21 $ $ 0 Commercial Real Estate 0 Residential Mortgages First Liens 98 15 Residential Mortgages Junior Liens 7 0 Consumer 5 2 Total $ 17 Total Commercial and Industrial $ 0 Commercial Real Estate 11 Residential Mortgages First Liens 98 15 Residential Mortgages Junior Liens 7 0 Consumer 5 2 Total $ 28 Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized (In thousands of dollars) Six months ended June 30, 2013 Six months ended June 30, 2012 Period end loans with no allocated allowance for loan losses Commercial and Industrial $ 2 Commercial Real Estate Residential Mortgages First Liens 0 0 0 0 Residential Mortgages Junior Liens 0 0 0 0 Consumer 0 0 0 0 Total $ Period end loans with allocated allowance for loan losses Commercial and Industrial $ $ 37 $ $ 0 Commercial Real Estate 5 Residential Mortgages First Liens 21 Residential Mortgages Junior Liens 11 Consumer 12 2 Total $ Total Commercial and Industrial $ 2 Commercial Real Estate Residential Mortgages First Liens 21 Residential Mortgages Junior Liens 11 Consumer 12 2 Total $ 18 Loan modifications as of the period ending: (In thousands of dollars) Troubled Debt Restructurings Troubled Debt Restructurings that Subsequently Defaulted Number of contracts Pre-modification outstanding recorded investment Post-modification outstanding recorded investment Number of contracts Recorded investment Quarter to date: June 30, 2013 Commercial and industrial 0 $ 0 $ 0 1 $ 91 Commercial real estate 0 0 0 0 0 Residential First Liens 3 0 0 Residential junior liens 1 19 19 0 0 Consumer 0 0 0 0 0 Total 4 $ $ 1 $ 91 June 30, 2012 Commercial and industrial 1 $ 21 $ 19 0 $ 0 Commercial real estate - 0 0 1 96 Residential First Liens 6 0 0 Residential junior liens - 0 0 0 0 Consumer - 0 0 0 0 Total 7 $ $ 1 $ 96 Year to date: June 30, 2013 Commercial and industrial 3 $ 89 $ 88 2 $ Commercial real estate 5 0 0 Residential First Liens 5 3 Residential junior liens 1 19 19 0 0 Consumer 0 0 0 0 0 Total 14 $ $ 4 $ June 30, 2012 Commercial and industrial 6 $ $ 5 $ Commercial real estate 8 4 Residential First Liens 10 0 0 Residential junior liens 2 0 0 Consumer 2 0 0 Total 28 $ $ 9 $ NOTE 4 – BORROWINGS On May 17, 2013 we instituted a two year $10 million revolving line of credit agreement at a variable rate of prime rate plus 0.125% on the outstanding balance of the line. We borrowed $8 million on the line in June to facilitate the redemption of our preferred stock. At June 30, $8 million was outstanding on the line of credit. The line of credit is subject to standard industry covenants and required pledging of the stock in our two banking affiliates as collateral for the loan and requires quarterly interest payments. NOTE 5 – SHAREHOLDERS’ EQUITY We are subject to various regulatory policies and requirements relating to the payment of dividends, including requirements to maintain adequate capital above regulatory minimums. At June 30, 2013 and year end 2012 we exceeded all requirements to be classified as well as capitalized. On January 30, 2009 we issued 33,000 shares of Series A, no par value $1,000 liquidation preference, fixed rate cumulative perpetual preferred stock (Preferred Stock) and warrants to purchase 578,947 shares of our common stock at an exercise price of $8.55 per share (Warrants), to the U.S. Department of Treasury in return for $33 million under the Capital Purchase Program (CPP). Of the proceeds, $32.7 million was allocated to the Preferred Stock and $0.3 million was allocated to the Warrants based on the relative fair value of each. The discount on the Preferred Stock was being accreted using an effective yield method over ten years. The Preferred Stock and Warrants qualified as Tier 1 capital. 19 The Preferred Stock required quarterly cash dividends at a rate of 5% per year on the $1,000 liquidation preference while they were outstanding. Holders of shares of the Preferred Stock had no right to exchange or convert such shares into any other security of Firstbank Corporation and had no right to require the redemption or repurchase of the Preferred Stock. The Preferred Stock did not have a sinking fund. The Preferred Stock was non-voting, other than class voting rights on certain matters that could adversely affect the Preferred Stock. On June 28, 2012 the U.S. Department of Treasury sold all of the shares of our Preferred Stock in a modified Dutch auction process. During the auction, we successfully bid on and retired 16,000 of the 33,000 outstanding shares of our Preferred Stock at a price of $941.01 per share, or $15.1 million aggregate price. As a result of the retirement of these shares, 17,000 shares remained outstanding and carried the same terms under which they were originally issued. On June 14, 2013 we called the remaining 17,000 shares of our Preferred Stock at their liquidation preference value of $1,000 per outstanding share plus accrued dividends. As a result of the redemption, we no longer have any outstanding Preferred Stock. The Warrants were immediately exercisable for 578,947 shares of our common stock at an exercise price of $8.55 per common share. The Warrants were transferrable and could be exercised at any time on or before January 30, 2019. We negotiated a repurchase of all of the outstanding warrants with the U.S. Treasury at a price of $1,946,670. The repurchase of these warrants occurred in July 2012 and reduced equity by the amount of the purchase price. NOTE 6 - FAIR VALUE Carrying amount and estimated fair values of financial instruments were as follows: June 30, 2013 (In thousands of dollars) Carrying Amount Estimated Fair Value Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Financial Assets: Cash and cash equivalents $ 0 $ 0 FDIC insured bank certificates of deposit 0 0 Trading account securities 12 12 12 0 0 Securities available for sale Federal Home Loan Bank stock 0 0 Loans held for sale 0 0 Loans, net 0 0 Financial Liabilities: Deposits ) ) 0 0 ) Securities sold under agreements to repurchase and overnight borrowings ) ) 0 ) 0 Federal Home Loan Bank advances and other borrowing ) ) 0 0 ) Subordinated debentures ) ) 0 0 ) 20 December 31, 2012 (In thousands of dollars) Carrying Amount Estimated Fair Value Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Financial Assets: Cash and cash equivalents $ 0 $ 0 FDIC insured bank certificates of deposit 0 0 Trading account securities 6 6 6 0 0 Securities available for sale 91 Federal Home Loan Bank stock 0 0 Loans held for sale 0 0 Loans, net 0 0 Financial Liabilities: Deposits ) ) 0 0 ) Securities sold under agreements to repurchase and overnight borrowings ) ) 0 ) 0 Federal Home Loan Bank advances and other borrowing ) ) 0 0 ) Subordinated debentures ) ) 0 0 ) The methods and assumptions used to estimate fair value are described as follows: The carrying amount is the estimated fair value for cash and cash equivalents, short term borrowings, Federal Home Loan Bank stock, demand deposits, and variable rate loans or deposits that re-price frequently and fully. Security fair values are based on market prices or dealer quotes, and if no such information is available, on the rate and term of the security and information about the issuer. For fixed rate loans and variable rate loans, fair value is based on discounted cash flows using current market rates applied to the estimated life and credit risk based on historical losses on similar loan pools. For deposits with infrequent re-pricing or re-pricing limits, fair value is based on discounted cash flows using current market rates applied to the estimated life of the product. During the second quarter of 2013 we updated rate assumptions relating to commercial fixed rate loans, deposits, and subordinated debentures to reflect changes in the market place and thereby the fair value of these instruments. Fair values for impaired loans are estimated using discounted cash flow analysis or underlying collateral values for the specific loans in the portfolio and assumes the bank will resolve them through orderly liquidation. Fair value of loans held for sale is based on market quotes. Fair value of debt is based on current rates for similar financing. The fair value of off-balance sheet items is based on the current fees or cost that would be charged to enter into or terminate such arrangements. The fair value of off-balance sheet items was not material to the consolidated financial statements at June 30, 2013 and December 31, 2012. The following tables present information about our assets measured at fair value on a recurring basis at June 30, 2013 and December 31, 2012, and valuation techniques used by us to determine those fair values. Level 1 assets are assets which are actively traded on an open market and pricing is publicly available. Fair values determined by Level 2 inputs use other inputs that are observable, either directly or indirectly. These Level 2 inputs include quoted prices for similar assets in active markets, and other inputs such as interest rates and yield curves that are observable at commonly quoted intervals. Level 3 inputs are unobservable inputs, including inputs that are available in situations where there is little, if any, market activity for the related asset or liability. Level 3 Securities include local Municipal Securities where market pricing is not available, trust preferred securities issued by banks, and other miscellaneous investments. 21 Assets Measured at Fair Value on a Recurring Basis (In thousands of dollars) Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total June 30, 2013 Securities available for sale U.S. governmental agency $ 0 $ $ 0 $ States and political subdivisions 0 Mortgage backed securities 0 Collateralized mortgage obligations 0 0 Equity and other securities 264 0 Total securities available for sale $ Trading equity securities $ 12 $ 0 $ 0 $ 12 December 31, 2012 Securities available for sale U.S. governmental agency $ 0 $ $ 0 $ States and political subdivisions 0 Mortgage backed securities 0 0 Collateralized mortgage obligations 0 0 Equity and other securities 91 0 Total securities available for sale $ 91 $ $ $ Trading equity securities $ 6 $ 0 $ 0 $ 6 Changes in Level 3 Assets Measured at Fair Value on a Recurring Basis (In thousands of dollars) 2013 Balance at beginning of year $ 21,870 $ Total realized and unrealized gains/(losses) included in income 0 0 Total unrealized gains/(losses) included in other comprehensive income 0 0 Purchases of securities Sales of securities 0 0 Calls and maturities ) ) Net transfers in/(out) of Level 3 0 Balance at June 30 of each year $ $ Both observable and unobservable inputs may be used to determine the fair value of positions classified as Level 3 assets. As a result, the unrealized gains and losses for these assets presented in the tables above may include changes in fair value that were attributable to both observable and unobservable inputs. Available for sale investments securities categorized as Level 3 assets primarily consist of bonds issued by local municipalities and other like assets. We carry local municipal securities at historical cost, which approximates fair value, unless economic conditions for the municipality changes to a degree requiring a valuation adjustment. We also have assets that under certain conditions are subject to measurement at fair value on a non-recurring basis. These assets consist of impaired loans, other real estate owned and other repossessed assets. We have estimated the fair value of impaired loans using Level 3 inputs, specifically valuation of loans based on either a discounted cash flow projection, or a discount to the appraised value of the collateral underlying the loan. We use discounted appraised values or broker’s price opinions to determine the fair value of other real estate owned. 22 Assets Measured at Fair Value on a Nonrecurring Basis (In thousands of dollars) Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) June 30, 2013 Impaired loans $ $ 0 $ 0 $ Other real estate owned $ $ 0 $ 0 $ Other repossessed assets $ 50 $ 0 $ 0 $ 50 December 31, 2012 Impaired loans $ $ 0 $ 0 $ Other real estate owned $ $ 0 $ 0 $ Other repossessed assets $ $ 0 $ 0 $ Impaired loans categorized as Level 3 assets consist of non-homogeneous loans that are considered impaired. We estimate the fair value of the loans based on the present value of expected future cash flows using management’s best estimate of key assumptions. These assumptions include future payment ability, timing of payment streams, and estimated realizable values of available collateral (typically based on outside appraisals). Other real estate owned is valued based on either a recent appraisal for the property or a brokers' price opinion of the value of the property, which are discounted for expected costs to dispose of the property. NOTE 7 – BASIC AND DILUTED EARNINGS PER SHARE (In thousands of dollars except per share data) Three Months Ended June 30, Six Months Ended June 30, Earnings per share Net income $ Preferred stock dividends and accretion of discount 420 840 Income available to common shareholders $ 3,981 Weighted average common shares outstanding (000) Basic Earnings per Share $ Earnings per share assuming dilution Net income $ Preferred stock dividends and accretion of discount 420 840 Income available to common shareholders $ $ 1,984 $ $ Weighted average common shares outstanding (000) Add dilutive effect of assumed exercises of options 55 67 52 15 Weighted average common and dilutive potential common shares outstanding (000) Diluted Earnings per Share $ Stock options for 218,040 shares for the three and six months of 2013, were not considered in computing diluted earnings per share because they were anti-dilutive. Stock options and warrants for 255,182 shares for the three months and 872,079 for the six months of 2012, were not considered in computing diluted earnings per share because they were anti-dilutive. 23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The consolidated financial information presented is for Firstbank Corporation (“Corporation”) and its wholly owned subsidiaries; Firstbank (including 1 st Title, Inc. and its 46% holdings in 1 ST Investors Title, LLC), Keystone Community Bank, FBMI Risk Management Services, Inc., and Austin Mortgage Company. Highlights On June 14, 2013, we completed the redemption of the remaining $17 million of outstanding preferred stock. Owners of the preferred stock received $1,000 par value, plus accrued dividends through the redemption date. Funding for the redemption was provided from a combination of internal funds and $8 million borrowed on a corporate line of credit. All systems conversions relative to our charter merger were completed during the second quarter with little to no impact on customers. Through the first half of the year, earnings were $6.2 million, or $0.71 per share, compared with $4.8 million, or $0.50 in the first half of 2012. The earnings improvement was by lower credit costs as the provision for loan losses was $3.2 million lower in the first half of 2013. Financial Condition Total assets at June 30, 2013 were down $42 million from year end 2012 at $1.457 billion. Cash and cash equivalents decreased $48 million from year end and securities available for sale decreased $3 million. Loans increased $11 million before the allowance for loan losses. The increase in loans was driven by a pickup in commercial lending during the second quarter and a decrease in nonaccrual loans of $4.0 million. The allowance for loan losses decreased by $1.1 million in the first six months of the year to $20.2 million. The allowance to ending loans ratio was 2.08%, compared with 2.21% at year end 2012 and 2.18% at June 30, 2012. Our problem assets categories continued to show improvement during the quarter as nonaccrual loans have now declined $3.8 million from year end and $6.0 million from June 30 a year ago. Restructured loans which are in conformance with their new terms were $1.1 million higher compared with year end, and increased $2.5 million from June 30, 2012. Loans 90 days or more past due and still accruing interest decreased $19,000 from year end, and were $540,000 below year ago levels. Other Real Estate Owned decreased $421,000 from the end of the year to $2.5 million, and was down $1.2 million from last year’s second quarter. We are pleased with the progress we have made in the problem loan area over the past two years and expect that we will need to remain vigilant as we work through the remaining problem loans in these categories. We continue to be diligent in review of our loan portfolios for problem loans and believe that early detection of troubled credits is critical to our ability to minimize or avoid losses. We maintain the allowance for loan losses at a level considered adequate to cover losses within the loan portfolio. The allowance balance is established after considering past loan loss experience, current economic conditions, composition of the loan portfolio, delinquencies, and other relevant factors. Following is a comparison of loan balances for the quarter and prior year end. (In thousands of dollars) June 30, December 31, Change Commercial and industrial $ $ $ Commercial real estate First lien residential mortgages Junior lien residential mortgages ) Consumer Subtotal Add: Deferred fees (net of deferred costs) 64 Less: Allowance for loan losses ) ) Loans, net $ $ $ First lien residential mortgages increased $0.4 million, or 0.2%, from year end 2012 as new loan production more than offset pay downs of loans and refinanced loans sold in the secondary market. Junior lien residential mortgage loans however declined by $2.3 million, or 3.9% as new equity lines failed to replace those that paid off. Commercial and industrial and commercial real estate loans showed a nice increase, increasing $10.6 million, or 1.7% as new loans from qualified borrowers were able to outpace principal pay downs. Consumer loans increased $2.2 million, or 3.2% from year end. These numbers show some improvement over recent quarters, but it is yet to be determined whether new loan demand is sustainable for the remainder of the year. 24 Net charge-offs of loans were $1.2 million in the second three months of 2013, compared with $1.8 million in the first quarter of the year and $2.2 million in the second quarter of 2012. The ratio of net charge-offs of loans (annualized) to average loans was 0.48% in the second quarter of 2013 compared to 0.73% in the first quarter of 2013 and 0.89% in the second quarter of 2012. Second quarter 2013 charge offs included $798,000 of loans which were specifically reserved for at March 31, 2013. Total deposits decreased $33 million, or 2.7% when compared with year end 2012 balances. In this low interest rate environment, our customers have been willing to trade a small step up in yield for liquidity, resulting in a decline in time balances even as other deposit categories continue to grow. Within the deposit base, interest bearing demand account balances decreased $10 million, or 3.0%, savings balances increased $9 million, or 3.2%, and time balances decreased $32 million, or 8.5%. Within time balances, wholesale CDs were $704,000 lower than year end, while core market CDs were down $31.2 million. Given our current low levels of loan demand, time deposits are being allowed to mature without replacement, or being renewed at lower rates. Non-interest bearing demand account balances were $633,000, or 0.3% higher than year end. For the six month period ended June 30, 2013, Federal Home Loan Bank advances were down $2.6 million, or 11.7% from year end. During the second quarter of 2013 we borrowed $8 million on a new line of credit for the purpose of redeeming our outstanding preferred stock. Securities sold under agreements to repurchase and overnight borrowings were $876,000, or 2.0% higher due to normal fluctuations in customer cash flows. Accrued interest and other liabilities decreased $248,000 compared with year end. Total shareholders’ equity decreased $14.6 million from the previous year end primarily due to the $16.9 million reduction in preferred stock redeemed in June. Net income exceeded dividends to shareholder by $4.8 million. Net income of $6.2 million and common stock issuances of $701,000 increased shareholders’ equity, while common and preferred stock dividends of $1.4 million reduced shareholder’s equity. Accumulated other comprehensive income decreased $3.2 million from year end as increasing interest rates at the end of the quarter caused a reduction in the fair value of our investment portfolio. Common stock issuance was primarily related to shares issued through supplemental investment plans and dividend reinvestment. Book value per share of shareholders’ common equity was $16.41 at June 30, 2013, increasing from $16.26 at December 31, 2012. Tangible shareholders common equity per share (total common equity less goodwill and other intangible assets) was $11.92 at the end of the second quarter of 2013, increasing from $11.71 at year end 2012. Shareholders’ common equity per share calculations exclude preferred stock of $16.9 million at December 31, 2012. The following table discloses compliance with current regulatory capital requirements on a consolidated basis: (In thousands of dollars) Leverage Tier 1 Capital Total Risk- Based Capital Capital Balances at June 30, 2013 $ $ $ Required Regulatory Capital $ $ $ Capital in Excess of Regulatory Minimums $ $ $ Capital Ratios at June 30, 2013 % % % Regulatory Capital Ratios – Minimum Requirement % % % Our capital remains above regulatory guidelines for the second quarter of 2013. At the end of the seocnd quarter our total risk based capital ratio was 14.87% compared with 15.99% at year end 2012. Tier 1 capital and tier 1 leverage ratios were 13.61% and 9.01% compared with 14.73% and 9.71% at year end 2012. The decrease in all of the capital ratios during the quarter was a result of the redemption of our preferred stock, which qualified as Tier I capital, net of capital retention and limited asset growth. As of June 30, 2013, both of our affiliate banks continue to exceed the “Well Capitalized” regulatory definition. Results of Operations Three Months Ended June 30, 2013 For the second quarter of 2013, net income was $3,343,000, and basic and diluted earnings per share were $0.38, compared with net income of $2,404,000, and $0.25 basic and diluted earnings per share for the second quarter of 2012, and compared with net income of $2,863,000, and $0.33 basic and diluted earnings per share, for the first quarter of 2013. Net income available to common shareholders was $3,077,000 in the current quarter compared with $1,984,000 in the second quarter of 2012 and $2,648,000 in the first quarter of 2013. 25 Favorably affecting the current quarter were mortgage loan sale gains of $1.5 million, lower provision for loan losses in this year’s second quarter, and lower costs associated with other real estate owned during the current quarter. Average earning assets decreased $8 million, when the second quarter of 2013 is compared to the same quarter a year ago. Average net loan balances declined $21 million, while average overnight investments decreased $2 million, and average available for sale securities increased $7 million. The tradeoff of balances from the loan portfolio to securities, as well as the lower overall level of earning assets negatively affected the net interest margin. Compared with the previous quarter, average earning assets decreased $12 million, or 0.9%. The yield on earning assets decreased 33 basis points, to 4.34%, for the quarter ended June 30, 2013, compared to 4.67% for the same quarter a year ago, but was three basis points higher when compared with the first quarter of 2013. The cost of funding related liabilities also decreased, falling 18 basis points when comparing this year’s second quarter to the same period a year ago, from 0.63% in 2012, to 0.45% in 2013. Compared with the prior quarter, the cost of funding related liabilities fell by three basis points. The net interest margin decreased 16 basis points from last year’s second quarter of 4.05% to 3.89% in the current quarter. The net interest margin increased six basis points when compared to the previous quarter. Net interest income decreased $648,000 to $13.2 million in the second quarter of 2013 compared with the same period of 2012, due to the unfavorable shift of earning assets from loans to the investment portfolio, and the continued low interest rate environment. The current rate environment is resulting in loan refinancing at rates lower than the previous rate on the loan while our ability to reduce funding costs is limited. This combination has resulted in a lower net interest margin. Provision for loan losses was $552,000 in this year’s second quarter compared with $2.5 million in the second quarter of 2012. The provision for loan losses was also $726,000 lower than the first quarter of 2013. In the second quarter of the year we charged down $0.8 million of commercial loans, for which we had specific reserves set aside at the end of the previous quarter. After a detailed review of the loan portfolio, it was determined that some loans should be moved to nonaccrual status, while others should be charged off. Following that review, our analysis showed that we did not need to provide for future losses at the current level of charge offs to cover losses inherent in the portfolio. We perform quantitative and qualitative analysis of factors which impact the allowance for loan losses consistently across both of our banking subsidiaries. The process applies risk factors for historical charge-offs and delinquency experience, portfolio segment growth rates, and industry and regional factors and trends as they affect the banks’ portfolios. The consideration of exposures to industries most affected by current risks in the economic and political environment and the review of risks in certain credits that are not considered part of the non-performing loan category contributed to the establishment of the allowance levels at each bank. Total non-interest income was $3.0 million in the second quarter of 2013, compared with $3.0 million in the second quarter of 2012 and $2.9 million in the first quarter of 2013. Compared with 2012’s second quarter, gains on sale of mortgages were virtually unchanged, as the current levels of mortgage refinancing, resulting from the low interest rate environment have persisted for over a year now. Gain on sale of mortgage loans decreased by $94,000, or 6.0% when the second quarter of 2013 is compared to the first quarter of the year. Lower refinance rates and less restrictive loan to value ratio criteria from Government Sponsored Entities in the secondary market are continuing to provide incentives to borrowers to refinance their loans at lower rates. More recently rates have risen, which could lead to a lower level of re-finance activity going forward. Service charges on deposit accounts were $16,000 lower than the year ago second quarter, but increased $24,000 compared with the first quarter of 2013. Mortgage servicing income decreased $42,000 compared with last year’s second quarter but was $109,000 higher than last quarter. Changes in this area are caused by accelerated write off of mortgage servicing assets in the period due to customers re-financing their loans. Other income increased $19,000 from last year’s second quarter and was $81,000 higher than the first quarter of 2013. This category of earnings includes gains and losses on the sale of other real estate. Other real estate sales occur when the bank has foreclosed on property and subsequently sells the property. The net gain on sale of other real estate was $116,000 higher in this year’s second quarter and $49,000 higher than the first quarter 2013. Total non-interest expense decreased $125,000, or 1.1%, when comparing the three month periods ended June 30, 2013 and 2012 and was primarily due to lower other real estate costs, which declined $192,000 from the year ago second quarter. FDIC premiums were $49,000 lower than last year as we now are realizing the benefit of the new premium methodology implemented by the FDIC mid-year 2012. Salary and benefits expense was $237,000 higher when compared with the second quarter of last year due primarily to higher variable compensation expense, which increased by $142,000 as the company’s performance this year has improved compared with last year The additional change is due to the impact of annual merit increases. 26 Compared with first quarter 2013, non-interest expense was $306,000 higher. Salary and benefits costs were $213,000 lower, due to lower payroll tax expense, group health premiums, and 401k match expense. Advertising and promotions costs increased $80,000 from the first quarter due to seasonal increases in marketing activities. Other expense increased $374,000 mainly due to a $270,000 charge to write down the value of an asset acquired from a failed loan. Federal Income tax expense was $1.4 million in the second quarter of 2013, compared with $0.9 million in last year’s second quarter and $1.2 million in the first quarter of 2013. The change in taxes compared with each of these quarters was primarily driven by changes in pre-tax earnings. Six Months Ended June 30, 2013 For the first half of 2013, net income was $6,206,000, basic and diluted earnings per share were $0.71, compared with net income of $4,821,000, and $0.50 basic and diluted per share for the first six months of 2012. Net income available to common shareholders was $5,725,000 in the current year compared with $3,981,000 in the first half of 2012. Favorably affecting the current year were mortgage loan sale gains of $3.0 million, lower provision for loan losses, and lower costs associated with other real estate owned. Average earning assets increased $2 million, when the first six months of 2013 is compared to the same period a year ago. Average portfolio loan balances declined $20 million, while average overnight investments increased $5 million, and average available for sale securities increased $9 million. The tradeoff of balances from the loan portfolio to securities, negatively affected the net interest margin. The yield on earning assets decreased 38 basis points, to 4.32%, for the six months ended June 30, 2013, compared to 4.70% for the same six month period a year ago. The cost of funding related liabilities also decreased, falling 19 basis points when comparing this year’s first half to the same period a year ago, from 0.66% in 2012, to 0.47% in 2013. The net interest margin decreased 18 basis points from last year’s first half of 4.04% to 3.86% in the current year. Net interest income decreased $1.4 million to $26.2 million in 2013 when compared with the same period of 2012, due to the unfavorable shift of earning assets from loans to the investment portfolio, and the continued low interest rate environment. The current rate environment is resulting in loan refinancing at rates lower than the previous rate on the loan while our ability to reduce funding costs is limited. This combination has resulted in a lower net interest margin. The provision for loan losses decreased $3.2 million when the first half of 2013 is compared to the same period of 2012. In the first six months of 2013 we charged down $0.8 million of commercial loans, for which we had specific reserves set aside at the end of the previous year. After a detailed review of the loan portfolio, it was determined that some loans should be moved to nonaccrual status, while others should be charged off. Following that review, our analysis showed that we did not need to provide for future losses at the current level of charge offs to cover losses inherent in the portfolio. We perform quantitative and qualitative analysis of factors which impact the allowance for loan losses consistently across both of our banking subsidiaries. The process applies risk factors for historical charge-offs and delinquency experience, portfolio segment growth rates, and industry and regional factors and trends as they affect the banks’ portfolios. The consideration of exposures to industries most affected by current risks in the economic and political environment and the review of risks in certain credits that are not considered part of the non-performing loan category contributed to the establishment of the allowance levels at each bank. Total non-interest income was $5.9 million in the six months of 2013, compared with $6.2 million in the first six months of 2012. Compared with 2012, gains on sale of mortgages were $127,000 lower, as the current levels of mortgage refinancing, resulting from the low interest rate environment have begun to decline. Lower refinance rates and less restrictive loan to value ratio criteria from Government Sponsored Entities in the secondary market are continuing to provide incentives to borrowers to refinance their loans at lower rates. More recently rates have risen, which could lead to a lower level of re-finance activity going forward. Service charges on deposit accounts were $54,000 lower than the year ago first half. Mortgage servicing income decreased $84,000 compared with last year’s first half. Changes in this area are caused by accelerated write off of mortgage servicing assets in the period due to customers re-financing their loans. Other income decreased $122,000 from last year’s first six months. This category of earnings includes gains and losses on the sale of other real estate. Other real estate sales occur when the bank has foreclosed on property and subsequently sells the property. The net gain on sale of other real estate was $48,000 lower this year than the first half 2012. 27 Total non-interest expense decreased $571,000, or 2.6%, when comparing the six month periods ended June 30, 2013 and 2012 and was primarily due to lower other real estate costs, which declined signifcantly from the year ago period. FDIC premiums were also $164,000 lower than last year as we now are realizing the benefit of the new premium methodology implemented by the FDIC mid-year 2012. Salary and benefits expense was $485,000 higher when compared with the first half of last year due primarily to higher variable compensation expense, which increased by $285,000 as the company’s performance this year has improved compared with last year, and the impact of annual merit increases. Other real estate owned costs decreased $445,000 as costs to carry fewer properties and lower write downs on the value of properties have improved earnings. Other expense decreased by $441,000 from the prior year’s first half. This category of expense includes many miscellaneous items, and benefited from lower losses in our captive insurance entity by $212,000 when comparing the two years. Federal Income tax expense was $2.5 million in the first half of 2013, compared with $2.0 million in last year’s first half. The change in taxes compared with each of these quarters was primarily driven by changes in pre-tax earnings. Liquidity At June 30, 2013, we have adequate sources of liquidity to meet our needs. Cash and cash equivalent balances were $52 million, a decrease of $48 million compared with year end 2012. This decrease was primarily the result of a decrease in deposits of $33 million. Our securities available for sale portfolio now stands at $351 million, providing a source of liquidity should it become necessary. Our banks maintain access to immediately available funds through federal funds lines at three correspondent banks, the Federal Home Loan Bank of Indianapolis, and the Federal Reserve’s discount window with aggregate available limits of $54 million, $105 million, and $44 million, respectively. Our banks also have access to funds through brokered CD markets for additional funding if needed. In addition, in the second quarter of 2013, we established a $10 million line of credit for the corporation. The line had $2 million of availability at the end of the quarter. Contractual Obligations, Commitments, Contingent Liabilities, and Off-Balance Sheet Arrangements The Corporation has various financial obligations, including contractual obligations and commitments that may require future cash payments. Management believes that there have been no material changes in the Corporation’s overall level of these financial obligations since December 31, 2012 and that any changes in the Corporation’s obligations which have occurred are routine for the industry. Further discussion of the nature of each type of obligation is included in Management’s Discussion and Analysis on page 14 and 15 of the Corporation’s Form 10K Annual Report dated December 31, 2012, and is incorporated herein by reference. Critical Accounting Policies Certain of the Corporation’s accounting policies are important to the portrayal of the Corporation’s financial condition and results of operations, since they require management to make difficult, complex or subjective judgments, some of which may relate to matters that are inherently uncertain. Estimates associated with these policies are susceptible to material changes as a result of changes in facts and circumstances. Facts and circumstances which could affect these judgments include, without limitation, changes in interest rates, in local and national economic conditions, or the financial condition of borrowers. We believe that our critical accounting policies include determining the allowance for loan losses, determining the fair value of securities and other financial instruments, including possible impairment of goodwill and other assets, the valuation of mortgage servicing rights, determination of purchase accounting adjustments, determination of the fair value of other real estate owned, and estimating state and federal tax liabilities. The Corporation’s significant accounting policies are discussed in detail in Management’s Discussion and Analysis on pages 15 and 16 in the Corporation’s Form 10K Annual Report to shareholders for the year ended December 31, 2012. 28 FORWARD LOOKING STATEMENTS This report contains forward-looking statements that are based on management’s beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and about the Corporation itself. Words such as “anticipate,” “believe,” “determine,” “estimate,” “expect,” “forecast,” “intend,” “is likely,” “plan,” “project,” “opinion,” variations of such terms, and similar expressions are intended to identify such forward-looking statements. The presentations and discussions of the provision and allowance for loan losses, and determinations as to the need for other allowances presented in this report are inherently forward-looking statements in that they involve judgments and statements of belief as to the outcome of future events. These statements are not guarantees of future performance and involve certain risks, uncertainties, and assumptions that are difficult to predict with regard to timing, extent, likelihood, and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. Internal and external factors that may cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking regulations; changes in tax laws; changes in prices, levies, and assessments; the impact of technological advances; governmental and regulatory policy changes; the outcomes of pending and future litigation and contingencies; trends in customer behavior and customer ability to repay loans; software failure, errors or miscalculations; and the vicissitudes of the national economy. The Corporation undertakes no obligation to update, amend or clarify forward-looking statements, whether as a result of new information, future events, or otherwise. Item 3. Quantitative and Qualitative Disclosures about Market Risk Information under the headings, “Liquidity and Interest Rate Sensitivity” on pages 12 through 14 and “Quantitative and Qualitative Disclosure About Market Risk” on page 17 in the registrant’s annual report to shareholders for the year ended December 31, 2012, is here incorporated by reference. Firstbank’s annual report is filed as Exhibit 13 to its Form 10-K annual report for its fiscal year ended December 31, 2012. Also referenced here is information under the heading “Item 1A. Risk Factors” on pages 15 through 18 in the registrant’s Form 10-K annual report for its fiscal year ended December 31, 2012. We face market risk to the extent that both earnings and the fair values of our financial instruments are affected by changes in volatility, market perceptions of credit risk and interest rates. We manage this risk with static GAP analysis and simulation modeling. We do not believe that there has been a material change in the nature of our primary market risk exposures, including the categories of market risk to which we are exposed and the particular markets that present the primary risk of loss to the Corporation. As of the date of this Form 10-Q quarterly report, we do not know of nor expect there to be any material change in the general nature of our primary market risk exposure in the near term. The methods by which we manage our primary market risk exposures, as described in the sections of our Form 10-K Annual Report incorporated by reference in response to this item, have not changed materially during the current year. As of the date of this Form 10-Q quarterly report, we do not expect to change those methods in the near term. However, we may change those methods in the future to adapt to changes in circumstances or to implement new techniques. Our market risk exposure is mainly comprised of our vulnerability to interest rate risk. Prevailing interest rates and interest rate relationships in the future will be primarily determined by market, economic, and geopolitical factors which are outside of our control. All information provided in response to this item consists of forward looking statements. Reference is made to the section captioned “Forward Looking Statements” of this Form 10-Q quarterly report for a discussion of the limitations on our responsibility for such statements. 29 Item 4. Controls and Procedures a) Evaluation of Disclosure Controls and Procedures On August 2, 2013, the Corporation’s Chief Executive Officer and Chief Financial Officer reported on the Corporation’s disclosure controls and procedures (as defined in Exchange Act Rule 13a-15(e) and 15d-15(e)) to the Audit Committee. The portion of that report which constitutes their conclusions about the effectiveness of the disclosure controls and procedures based on their evaluation as of June 30, 2013 is as follows: “Based on our knowledge and the most recent evaluation, we believe the disclosure controls and procedures to be reasonably effective and commercially practical in providing information for management of the Corporation and for fair reporting to the investing public.” b) Changes in Internal Controls During the period covered by this report, there have been no changes in the Corporation’s internal control over financial reporting that have materially affected or are reasonably likely to materially affect the Corporation’s internal control over financial reporting. PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 5. Other Information The audit committee of the Board of Directors approved the categories of all non-audit services performed by the registrant’s independent accountants during the period covered by this report. Item 6. Exhibits Exhibit Description Promissary Note executed by Firstbank Corporation on May 17,2013 (incorporated by reference to Exhibit 10.2 to the Company’s current report on Form 8-k dated May 17,213). Business Loan Agreement between Firstbank Corporation and Chemical Bank signed May 17, 2013 (incorporated by reference to Exhibit 10.1 tot the Company’s current report on Form 8-k dated May 17, 2013). Certificate of the President and Chief Executive Officer of Firstbank Corporation pursuant to 18 U.S.C. Section 7241, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certificate of the Executive Vice President and Chief Financial Officer of Firstbank Corporation pursuant to 18 U.S.C. Section 7241, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certificate of the Chief Executive Officer and the Chief Financial Officer of Firstbank Corporation pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Interactive Data File 30 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FIRSTBANK CORPORATION (Registrant) Date: August 2, 2013 /s/ Thomas R. Sullivan Thomas R. Sullivan President, Chief Executive Officer (Principal Executive Officer) Date: August 2, 2013 /s/ Samuel G. Stone Samuel G. Stone Executive Vice President, Chief Financial Officer (Principal Accounting Officer) 31 EXHIBIT INDEX Exhibit Description Promissary Note executed by Firstbank Corporation on May 17,2013 (incorporated by reference to Exhibit 10.2 to the Company’s current report on Form 8-k dated May 17,213). Business Loan Agreement between Firstbank Corporation and Chemical Bank signed May 17, 2013 (incorporated by reference to Exhibit 10.1 tot the Company’s current report on Form 8-k dated May 17, 2013). Certificate of the President and Chief Executive Officer of Firstbank Corporation pursuant to 18 U.S.C. Section 7241, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certificate of the Executive Vice President and Chief Financial Officer of Firstbank Corporation pursuant to 18 U.S.C. Section 7241, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certificate of the Chief Executive Officer and the Chief Financial Officer of Firstbank Corporation pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Interactive Data File 32
